Opinion filed September 22, 2022




                                     In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-21-00119-CR & 11-21-00120-CR
                               __________

                  BRANDON LEO WALKER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR51700 & CR51701


                     MEMORANDUM OPINION
       Appellant, Brandon Leo Walker, was charged in separate indictments with
continuous sexual abuse of T.W., a child under fourteen years of age, and aggravated
sexual assault of Z.K., a child under fourteen years of age. The trial court granted
the State’s motion to consolidate the two indictments for trial. See TEX. PENAL
CODE ANN. §§ 3.01, 3.02 (West 2021). The jury found Appellant not guilty of
continuous sexual abuse of T.W. but guilty of the lesser included offense of
aggravated sexual assault, a first-degree felony. The jury also found Appellant guilty
of aggravated sexual assault of Z.K.       For each conviction, the jury assessed
punishment at confinement for a term of seventy-five years in the Institutional
Division of the Texas Department of Criminal Justice. The trial court granted the
State’s motion to cumulate and ordered that Appellant’s sentences shall run
consecutively. See TEX. PENAL CODE ANN. § 3.03 (West Supp. 2021). This appeal
followed.
      In his sole issue, Appellant contends that the trial court failed to properly
instruct the jury on the law of extraneous offenses, after a timely request from trial
counsel, at the time the State introduced evidence of additional acts by Appellant
using his sexual organ in the abuse of T.W. Appellant asserts that the trial court’s
error “tainted both of [the] cases” that were consolidated for trial, and therefore
requests that this court reverse and remand both cases for a new trial. We affirm.
                                    Background
      T.W. is Appellant’s biological daughter. On March 23, 2018, T.W., who was
then nine years old, went to the school counselor’s office at her elementary school
upset and crying, telling the counselor that T.W.’s biological father had “hurt my
dog when he came in my bed last night.” When the counselor asked why Appellant
was in her bed, T.W. replied, “because he touches me in a confusing way,” and she
indicated that he touched her in such a way on her breasts and in her pelvic area.
      Following the outcry, T.W. was taken to the Children’s Advocacy Center
(CAC) where she was interviewed by forensic interviewer Katherine Shores, the
State’s outcry witness. At the CAC interview, T.W. told Shores that Appellant had
come into her room the previous night, “pulled her dog off her bed by the collar,”
and touched her private part with his finger, moving his finger up and down “where
she pees from, and that it hurt.” T.W. told Shores that Appellant took photographs


                                          2
of her “private part” on his phone during the incident. T.W. told Shores that
Appellant had touched her “in her private part” on three occasions—on the previous
night, on the night of her birthday, and once on a date prior to her birthday. Midland
Police Department Detective Rosie Rodriguez obtained an arrest warrant for
Appellant the same day T.W. outcried.
      Prior to trial, T.W. made additional outcries against Appellant during
counseling sessions with licensed professional counselor Kristin Dennis.
Specifically, T.W. stated that Appellant put his penis in her mouth and in her vagina
during the incidents of abuse. On March 10, the State provided the defense with a
Notice of Exculpatory or Impeaching Evidence, stating that T.W. made these
additional outcries during the course of her therapy sessions and during her
interviews with the State. Trial began on March 16.
      At the beginning of T.W.’s trial testimony, the State asked T.W. what she
talked about at the CAC. T.W. responded that she talked about “how [she] got raped
by [her] father and that - - and told them that he put his penis in [her] vagina.” The
defense objected and requested that the trial court strike T.W.’s answer and instruct
the jury to disregard the testimony until the parties could conduct a hearing outside
of the jury’s presence. The trial court granted trial counsel’s motion to strike “as it
relates to the last answer, which was a penis in vagina,” instructed the jury to
disregard T.W.’s answer to the State’s question, and allowed T.W. to continue her
testimony following an admonishment from the State to avoid testifying about that
specific allegation.
      T.W. then began describing Appellant’s abuse for the jury. T.W. testified that
“it happened” three times and that she told someone about the abuse the day after
the last time it had occurred. T.W. testified that, on March 22, 2018, the night of the
last incident, her mother was at the gym; Appellant was “hanging out” with T.W.’s


                                          3
stepfather at her home; and the kids were all in their beds. T.W. testified that, after
she went to sleep, Appellant walked in and pulled the dog off her bed. T.W. testified
that Appellant took the covers off her legs and put them over her face, making it
difficult for T.W. to breathe, and then pulled down her shorts.
      During T.W.’s testimony, the parties approached the bench at the State’s
request. Seeing that T.W. was having difficulty knowing how to proceed with her
testimony following the State’s admonishments regarding Appellant’s acts with his
sexual organ, the State requested that the parties have the hearing on such
prospective testimony outside the presence of the jury. The trial court agreed and
recessed the jury for purposes of the hearing. Outside the presence of the jury, T.W.
testified that, during the incidents for which Appellant was indicted, Appellant
“stuck his penis in [her] vagina and he stuck his penis in [her] mouth”—in addition
to putting his fingers in her vagina.
      At the conclusion of the hearing, Appellant objected to the admission of
evidence regarding Appellant’s acts with his sexual organ against T.W., citing
inconsistencies and insufficient detail in T.W.’s testimony and insufficient notice by
the State pursuant to Article 38.37 of the Texas Code of Criminal Procedure and
Rule 404(b) of the Texas Rules of Evidence. See TEX. CODE CRIM. PROC. ANN.
art. 38.37 (West Supp. 2021) (permitting evidence of extraneous offense committed
by the defendant against a child victim, but requiring the State to give at least thirty
days’ notice of its intent to introduce such evidence at trial); TEX. R. EVID. 404(b).
In response, the State argued that the acts did not constitute extraneous offenses
because such acts “happened at the same time as the other events” and were therefore
“additional information on the same crime.”
      The trial court overruled Appellant’s objections, found the State’s notice to be
untimely under Article 38.37 but reasonable for purposes of Rule 404(b), and


                                           4
admitted the testimony regarding (1) Appellant’s sexual organ to T.W.’s sexual
organ and (2) Appellant’s placement of his sexual organ to T.W.’s mouth. The trial
court indicated that the evidence was admitted pursuant to Rule 404(b)(2). See
TEX. R. EVID. 404(b)(2). Specifically, the trial court found that these allegations
were subsumed within a “single sequence of events” and that the acts proved
“motive, opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident.” See id. The trial court explicitly found that all of the
Rule 404(b)(2) exceptions to otherwise inadmissible character evidence applied to
this evidence. See id. Appellant objected to the trial court’s ruling and requested
that the trial court provide the jury with a limiting instruction contemporaneous with
the admission of the testimony. The trial court denied trial counsel’s request for
such an instruction and, over Appellant’s further objections, indicated that the
instruction would be more appropriate in the jury charge.
      With the jury reseated, T.W. then testified that, after Appellant removed the
dog from her bed, Appellant started taking photographs of her vagina and inserted
his fingers into her vagina. T.W. testified that Appellant put his penis in her vagina
and in her mouth on the same days that he put his fingers in her vagina. When asked
why she did not tell Shores about Appellant’s acts with his sexual organ, T.W.
testified that she “was too uncomfortable to say [it] at the time.” When asked why
she outcried only after the third time the acts occurred, T.W. testified that she “was
over it” and “didn’t want it to happen again” and “wanted to tell someone before it
could happen again to anyone else.”
      T.W.’s stepfather confirmed that on the night of the third incident, March 22,
2018, Appellant was at the stepfather’s house late in the evening to “hang out” and
testified that they “[h]ad a couple drinks. And it was just a regular - - regular thing
we did every now and then.” T.W.’s stepfather testified that he went to the bathroom


                                          5
then came out but could not find Appellant. T.W.’s stepfather testified that he then
messaged Appellant, “Hey, man, where you at?” Appellant responded that he was
“telling the girls goodnight,” and Appellant returned to the front of the house shortly
thereafter.
      Z.K., the daughter of Appellant’s then-girlfriend, testified that early the next
morning, on March 23, 2018, Appellant came into her room and lay behind her while
she was on her side before she woke up for school. Z.K. testified that Appellant
pulled her nightgown up and her underwear down and then put his hands around her
waist and “stuck something in [her] butt.” Z.K. testified that she pretended to be
asleep during the abuse and that Appellant pulled her underwear up after he stopped.
Z.K. was ten years old at the time.
      Z.K.’s mother confirmed that Appellant was in Z.K.’s bed with Z.K. when she
woke her up for school that morning, and Z.K.’s mother testified that she found this
unusual. Z.K.’s mother testified that she did not know what time Appellant returned
home that morning. Z.K.’s mother further testified that she did not know that
Appellant had returned to her home until she went into Z.K.’s room to wake her up
for school.
      Other child victims testified during the guilt/innocence phase of trial as to
Appellant’s acts against them. R.W. testified that when she was eight or nine,
Appellant touched her vagina when she was at a sleepover in T.W.’s home. R.W.
testified that she was on a mattress on the floor of T.W.’s room during the sleepover.
R.W. testified that, after the girls went to bed, Appellant came into the room, got on
his knees, and started touching her on her vagina over her underwear. R.W. testified
that she acted like she was asleep but then kicked Appellant when he touched her
vagina. R.W. testified that Appellant then got up and left the room.




                                          6
      S.W., Appellant’s other biological daughter, testified that when she was four
or five years old, Appellant told her to put on the lacy underwear of his girlfriend
and “bounce her bottom up and down” while he took photographs with his phone.
The State introduced, and the court admitted, photographs from Appellant’s phone
that depicted child pornography relating to T.W. and S.W.
                                      Analysis
      In his sole issue in each appeal, Appellant argues that the trial court’s failure
to provide, upon trial counsel’s request, a contemporaneous limiting instruction
when T.W. testified about Appellant’s acts with his sexual organ constituted
reversible error.
      A. Limiting Instruction
      “The language of Rule 105(a) does not address the temporal aspect of when
limiting instructions should be given, but, rather, sets out the circumstances under
which an instruction must be given.” Rankin v. State, 974 S.W.2d 707, 712 (Tex.
Crim. App. 1996) (citing TEX. R. EVID. 105(a)). The Rankin court stated:
      [L]imiting instructions actually curb the improper use of evidence[,]
      and . . . the rule should act in a way that not only “restrict[s] the
      evidence to its proper scope”, but does so as effectively as possible.
      [TEX. R. EVID.] 105(a). Working under these notions, logic demands
      that the instruction be given at the first opportunity. If limiting
      instructions impede the improper use of evidence, then an instruction
      given when the evidence is admitted limits that evidence to its proper
      scope immediately. An instruction given for the first time during the
      jury charge necessarily leaves a window of time in which the jury can
      contemplate the evidence in an inappropriate manner.
Id. Thus, pursuant to Rankin, the trial court should have contemporaneously
provided the jury with a limiting instruction that restricted its consideration of the
evidence to the applicable exceptions in Rule 404(b) following Appellant’s timely
request. See id. at 713; see also Hammock v. State, 46 S.W.3d 889, 893–95 (Tex.


                                          7
Crim. App. 2001) (confirming that, if timely requested, limiting instruction should
be given first when the evidence is admitted and then again in the jury charge). We
hold that the trial court erred in failing to do so.
       The State admits on appeal that the trial court erred in failing to give a
contemporaneous instruction in this case. The State having conceded, and this court
having held, that the trial court erred in failing to provide a contemporaneous
limiting instruction, we must next examine the degree to which any such error may
have been harmful.
       B. Harmless Error Standard
       The parties disagree regarding the level of harm required when a trial court
fails to provide a contemporaneous limiting instruction upon trial counsel’s timely
request. Appellant submits that he must only establish that “some harm” resulted
from the court’s failure to give a contemporaneous limiting instruction, citing
Heigelmann v. State, 362 S.W.3d 763, 776 (Tex. App.—Texarkana 2012, pet. ref’d).
Conversely, the State asserts that Appellant’s proposed “some harm” analysis
applies to jury charge error rather than error from a trial court’s failure to provide a
contemporaneous limiting instruction, citing Gonzalez v. State, 541 S.W.3d 306, 313
(Tex. App.—Houston [14th Dist.] 2017, no pet.). The State submits that the non-
constitutional error standard in Rule 44.2(b) of the Texas Rules of Appellate
Procedure applies. See TEX. R. APP. P. 44.2(b).
       The Court of Criminal Appeals has been clear in its direction. A harmless
error analysis applies to a trial court’s failure to give a simultaneous limiting
instruction. Jones v. State, 944 S.W.2d 642, 653 (Tex. Crim. App. 1996); cf.
Abdnor v. State, 871 S.W.2d 726, 731–32 (Tex. Crim. App. 1994) (discussing “some
harm” analysis as applicable to jury charge error); Almanza v. State, 686 S.W.2d
157, 171 (Tex. Crim App. 1984) (same).


                                             8
      C. Harmless Error Analysis—Effect on Appellant’s Substantial Rights
      The harm standard in Rule 44.2(b) applies to the trial court’s non-
constitutional error. TEX. R. APP. P. 44.2(b). Because failure to give a limiting
instruction under Rule 105 constitutes non-constitutional error, we disregard such an
error if it “does not affect substantial rights.” Id.; see Macedo v. State, 629 S.W.3d
237, 240 (Tex. Crim. App. 2021). An error does not affect a defendant’s substantial
rights if, after examining the record as a whole, the appellate court has fair assurance
that “the error did not influence the jury, or had but a slight effect.” Gonzalez v.
State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018). To make this determination,
we consider: “(1) the character of the alleged error and how it might be considered
in connection with other evidence; (2) the nature of the evidence supporting the
verdict; (3) the existence and degree of additional evidence indicating guilt; and
(4) whether the State emphasized the complained of error.” Id. We will address
each of these four considerations in order.
             (1) The character of the error considered in connection with the other
             evidence
      Initially, the trial court struck T.W.’s testimony regarding Appellant’s acts
with his sexual organ. However, following a hearing before the trial court, T.W.
was allowed to testify as to such acts. But the jury also heard evidence from the
sexual assault nurse examiner (SANE) that T.W. showed bilateral redness on her
genitals, which could have been caused by “a number of things,” and that there
appeared to be no acute injury during her examination. The SANE nurse clarified
that not finding any physical injury is a “normal” circumstance for this type of exam.
The SANE nurse also answered in the affirmative when asked, “[I]f anything smaller
than a regular penis were inserted, . . . would [it] even be less likely to show injury?”
Appellant’s trial counsel cross-examined T.W. at length regarding her delayed
outcry and inconsistent statements regarding Appellant’s acts with his sexual organ.

                                           9
Accordingly, the jury was free to compare and weigh the credibility of T.W.’s
testimony as to acts by Appellant using his sexual organ with the other evidence
offered during the trial. See Gonzalez, 544 S.W.3d at 374–75.
      Importantly, the trial court included an extraneous offense instruction specific
to the evidence in both the guilt/innocence phase and the punishment phase jury
charges. In both causes, the trial court’s charge to the jury in the guilt/innocence
phase of trial instructed the jury as follows:
             The Defendant is on trial solely on the charge contained in the
      indictment[.] You are instructed that if there is testimony or evidence
      before you in this case regarding the Defendant committing other
      sexual acts with [T.W.][,] to wit[:] putting his penis in her mouth and
      vagina[,] you cannot consider such evidence[,] if any[,] for any purpose
      unless you find and believe beyond a reasonable doubt that the
      Defendant did commit those acts[,] and even then you may only
      consider the same for the purpose of determining intent or motive or
      opportunity or knowledge or identity or common plan or scheme or lack
      of accident[,] if it does[,] and for no other purpose[.]
The inclusion of the extraneous offense paragraph specific to the evidence at issue
in the trial court’s jury charges weighs against a finding that harm occurred. See
Gonzalez, 541 S.W.3d at 314–15.
             (2) Considering the nature of the evidence that supports the verdict
      In this case, the jury was provided with two lesser included offenses in the
jury charge for the offenses against T.W. As stated above, the jury found Appellant
not guilty of continuous sexual abuse of T.W. but guilty of the lesser included
offense of aggravated sexual assault. The lesser included aggravated sexual assault
in the charge alleged that Appellant intentionally and knowingly caused the
penetration of T.W.’s sexual organ by his finger. The jury heard evidence from T.W.
regarding Appellant’s acts with his finger in addition to the evidence at issue. It is
clear from the jury’s verdict that it understood the parameters of its consideration of


                                           10
the evidence regarding Appellant’s acts with his sexual organ. The nature of the
evidence that supports the jury’s verdict with respect to T.W. weighs against a
finding of harm.
            (3) Considering the existence and degree of additional evidence
            indicating guilt
      As noted by the State, the other evidence against Appellant was substantial.
As previously discussed in detail above, the jury heard testimony from several
children regarding Appellant’s abuse against them. The jury heard evidence from
the child victims that Appellant had a similar method when abusing the girls—
preying on children under ten years old; waiting until the child fell asleep; and
exploiting an opportunity created when children were away from other adults. The
jury heard testimony regarding Appellant’s repeated touching of these child victims.
The jury also heard testimony and received evidence showing that Appellant took
pornographic photographs of T.W. and S.W. during his abuse. The existence and
degree of additional evidence indicating Appellant’s guilt weighs heavily against a
finding that harm occurred.
            (4) Considering whether the State emphasized the error
      Here, the State mentioned but did not emphasize the evidence after such
evidence was admitted. T.W. testified briefly about Appellant’s acts with his sexual
organ, and her responses were restricted to a few, brief direct questions on such
evidence. When the State called Kristin Dennis, T.W.’s counselor, it did not
emphasize the substance of T.W.’s “additional outcries” but instead focused on
developing for the jury how children who experience trauma process what occurred
to them and, if comfortable with an individual, communicate such trauma to others.
During his cross-examination of T.W., it was instead Appellant’s trial counsel that
focused his questions heavily on Appellant’s use of his sexual organ (specifically
mentioning the act 17 times in 28 transcribed pages of cross-examination) while

                                        11
seeking to highlight inconsistencies in T.W.’s statements to Shores as compared to
her testimony on direct three days prior. In response, the State addressed T.W.’s
delayed outcry. In so doing, the State questioned T.W. briefly as to the timing of
her outcry regarding Appellant’s acts with his sexual organ to allow T.W. to explain
why she did not tell Shores about such acts at her CAC interview but instead chose
to tell her counselor at a later date. During its closing statements, the State generally
stated that Appellant “started with his fingers with [T.W.] and then he escalated”
when talking about Appellant’s method of abuse with young girls. Further, when it
mentioned the complained-of acts specifically in closing, the State focused instead
on the indicted acts—Appellant’s acts with his fingers:
      It’s the [verdict form] for continuous sexual abuse of a child. Because
      that’s what he did and that’s what we’ve proved. That’s what [T.W.]
      told you.
             Yes, she was unsure of exactly how many times he put his penis
      in her mouth, his penis in her vagina, but every time, all three times, he
      put his fingers in her vagina. More than twice over 30 days. And that’s
      continuous sexual assault of a child.
This remark constituted less than a minute of the State’s 21-minute closing
argument.
      Considering the instruction in both charges, and after carefully examining the
record as a whole, we have fair assurance that “the error did not influence the jury,
or had but a slight effect.” Gonzalez, 544 S.W.3d at 373. We hold that the trial
court’s error in failing to provide a contemporaneous limiting instruction did not
affect Appellant’s substantial rights. Accordingly, we overrule Appellant’s sole
issue in each appeal.




                                           12
                                   This Court’s Ruling
      We affirm the judgments of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


September 22, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           13